Citation Nr: 1221543	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to an initial rating higher than 10 percent for flat feet.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to December 1977 and from May 7, 1999, to August 14, 1999.  He also had additional service with the Air Force Reserve, which terminated in May 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction (AOJ)) in Oakland, California. 

In May 2009 and November 2010, the Board remanded the case for additional development of the claims of service connection for a bilateral knee disability and for a higher rating for flat feet.  

In a rating decision in December 2011, the RO granted service connection for a left knee disability, and the claim is no longer in appellate status.  

The claims of service connection for hearing loss and for tinnitus are referred to the AOJ for appropriate action.  

The claim of service connection for a right knee disability and an initial rating higher than 30 percent for flat feet are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

From the effective date of service connection, flat feet are productive of a severe condition manifested mainly by deformity (pronation) with pain on manipulation and use accentuated.  






CONCLUSION OF LAW

From the effective date of service connection, the criteria for an initial rating of 30 percent for flat feet have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5276 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for flat feet, following the initial grant of service connection.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records and VA records.  The Veteran has submitted private medical records, including records of the Mercy Medical Group.  He has not identified any additionally available evidence.  

VA has conducted a medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in June 2007, in December 2009, and in January 2011.  The VA examinations included a review of the history of the disability and findings sufficient to rate the disability under the appropriate rating criteria.  


For these reasons, the examinations are adequate to the extent relied on in this decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim to the extent that it is decided herein, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

From the effective date of service connection in September 2004, bilateral pes planus has been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  




Under Diagnostic Code 5276, the criteria for a 10 percent rating are moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  

The criteria for the next higher rating, 30 percent, are severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

Both private and VA records shows extensive treatment of the Veteran's flat feet, diagnosed as pes planus.  In September 2003, a private podiatrist indicated that the Veteran had a painful pes planus deformity, bilaterally, and that over-the-counter inserts in the shoes did not make much of a difference in terms of the pain.  Orthotics were subsequently obtained through VA and private providers.  VA records in 2006 and 2007 show that the Veteran's symptoms did not always exhibit improvement.  In December 2006, the Veteran had an extremely pronated gait.  Also noted was tenderness to palpation of the medial plantar fascia, bilaterally.  In June 2007 on VA examination, the Veteran stated that he was being fitted for his third pair of orthotics, which helped somewhat, and that he had received cortisone injections that helped only slightly.  Although there were no calluses or obvious swelling observed at that time, there was some tenderness to palpation of the feet.  

In September 2007, a private podiatrist, Dr. P.K., who had examined the Veteran, found that the Veteran had flat feet on weight-bearing due to a flexible flatfoot, marked deformity with hallux abductovalgus deformities, a severely pronated gait, pain on manipulation and use accentuated, bouts of swelling, and severe callosities of three to four inches in length along the medial plantar foot, bilaterally.  

In January 2009, private medical records show that the Veteran had severe pes planus with pain and discomfort to the plantar medial aspect of the first metatarsophalangeal joint and the big toe.  



There was mild eversion of the calcaneus bone, bilaterally, with the right foot pronating over the medial aspect of the orthotic.  The same findings were noted in April 2009.  VA records show that in July 2009 although the orthotics had worked well, there was still pain in the foot.  There were bunions bilaterally and the feet were pronated.  In August 2009, the Veteran's pes planus deformity was evident in stance with collapse of the medial longitudinal arch, hind foot, and maximum pronation.  On VA examination in December 2009, there was evidence of painful motion, swelling of the left foot, tenderness, and weakness.  There was also pain on manipulation.  The impact on the Veteran's job as a mail handler was decreased mobility, problems with lifting and carrying, weakness and fatigue, and pain.  

On VA examination in January 2011, the Veteran complained of flare-ups of his foot condition two times a week, lasting one to two days, precipitated by prolonged standing or walking.  On examination, there was evidence of painful motion, tenderness with palpation over the entire foot, and abnormal weight-bearing (right foot) as shown by a worn shoe pattern.  There was mild pronation and pain on manipulation.  There was valgus angulation (5 degrees on the left and 10 degrees on the right) that was only correctable by manipulation on the right foot.  The Veteran had an antalgic gait.  As to the effect on employment, the Veteran stated that he lost about 10 weeks from work in the past 12-month period, or at least one day a week due to foot pain.  In an earlier statement of the Veteran's supervisor, dated in July 2009, it was reported that the Veteran had difficulties performing his job due to his feet and that accommodations had been made for the Veteran.  

The totality of the private and VA medical evidence shows that since the effective date of service connection the Veteran's flat feet disability is severe condition.  While the evidence does not demonstrate swelling on use and characteristic callosities, the Veteran's disability is characterized by a pronation deformity with pain on manipulation and use accentuated.  





The Board finds that the disability picture more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276.  As to whether the Veteran meets the criteria for the next higher rating, 50 percent, it is deemed necessary to obtain further medical evidence before a decision can be made, and therefore the issue of a rating higher than 30 percent is remanded.  


ORDER

From the effective date of service connection, an initial rating of 30 percent for flat feet is granted, which is a partial grant of the benefit sought, subject to the law and regulations, governing the award of monetary benefit.  


REMAND

On the claim of service connection for a right knee disability and the claim for increase for flat feet, the Board has twice remanded this case to afford the Veteran VA examinations.  

The VA orthopedic and podiatry examinations in January 2011 are still inadequate to decide the claim of service connection for a right knee disability and for increase for flat feet. 

As for the right knee, the VA examiner first rendered a favorable opinion in January 2011, attributing the right knee sprain to the service-connected left knee injuries, but in February 2012 the VA examiner retracted the opinion based on further review of the medical records and attributed the right knee disability to a post-service injury at work.  The VA examiner did not furnish any opinion or comment as to whether the Veteran's right knee disability was caused or aggravated by the service-connected flat feet, as directed in the remand.    



As for the flat feet, the VA examiner did not comment on the criteria that comprise a 50 percent rating under the applicable diagnostic code, Diagnostic Code 5276.   And did not comment on whether degenerative joint disease of the bilateral metatarsophalangeal joints and bilateral hallux valgus were caused by or manifestations of flat feet, as directed in a previous remand.  

In light of the deficiencies of the VA examinations, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand is necessary to ensure compliance with the Board's directive). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination to determine whether it is at least as likely as not that any current right knee disability is related to the events in service (i.e., from December 1972 to December 1977 and from May 7, 1999 to August 14, 1999) or was caused by or aggravated by the service-connected flat feet.  

On the claim of direct service connection, the VA examiner is asked to comment on the clinical significance of the following:  the service treatment records do not document a right knee injury in service; in between the two periods of service the Veteran had surgery for right patella tendon rupture in March 1987.  








On the claim of secondary service connection, the VA examiner is asked to comment on the notation in July 1990 that the knee problems were considered secondary to pes planus; and the finding of P.K., DPM, in September 2007, that the injuries in the knees were attributable, at least in part, to severe biomechanical problems from flat feet condition. 

On the question of secondary service connection, the term "aggravation" means a permanent increase in severity of the knee disability, that is, a worsening of the underlying condition not due to the natural progress, as contrasted to a temporary worsening of symptoms. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

The Veterans' file should be made available to the VA examiner for review.  

2.  Afford the Veteran a VA podiatry examination to determine the current level of impairment of the service-connected flat feet.  








The VA examiner is asked to comment on whether the Veteran has:  extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, and whether there was improvement by orthopedic shoes or appliances.  

The VA examiner is also asked whether the hallux valgus and degenerative joint disease of the metatarsophalangeal joints of the feet are due to flat feet.  

The Veterans' file should be made available to the VA examiner for review.   

3.  After the above development has been completed, the claims should be readjudicated, including the claim of secondary service connection.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


